                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 KAIA KHAMISI,                                :      Case No. 1:18-cv-548
                                              :
        Petitioner,                           :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Karen L. Litkovitz
                                              :
 WARDEN, OHIO REFORMATORY                     :
 FOR WOMEN,                                   :
                                              :
        Respondent.                           :

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE (DOC. 2)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on August 14, 2018, submitted a

Report and Recommendation. (Doc. 2). Petitioner filed objections. (Doc. 3).

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation (Doc. 2) should be and is hereby adopted in its entirety.

       The Magistrate Judge recommended that this petition be dismissed without

prejudice, subject to refiling upon exhaustion of petitioner’s state court remedies. (Doc.

2). Petitioner objected, arguing that state court remedies had been exhausted. (Doc. 3).

However, since the filing of the objections, Petitioner continued pursuing state court
remedies. Petitioner then refiled a petition for writ of habeas corpus. See Khamisi v.

Neil, No. 1:20-cv-286 (S.D. Ohio filed April 10, 2020).

        Accordingly, Petitioner’s objections are not well-taken. This action is dismissed

without prejudice. Petitioner’s refiled action remains pending.

        Accordingly, for the reasons stated above:

        1.      The Report and Recommendation (Doc. 2) is ADOPTED;

        2.      The petition (Doc. 1) is DISMISSED without prejudice;

        3.      Petitioner’s objections (Doc. 3) are OVERRULED; and,

        4.      The Clerk shall enter judgment accordingly, whereupon this case is
                TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date:        5/3/2021                                         s/Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
